Citation Nr: 0029300	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  96-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  This matter is at the Board of Veterans' 
Appeals (Board) from a March 1996 decision by the Department 
of Veterans Affairs (VA) St. Paul Regional Office and 
Insurance Center (RO), which denied service connection for 
left ear hearing loss, and denied an evaluation in excess of 
zero percent for the service-connected right ear hearing 
loss.  

This case was last before the Board in April 1999 at which 
time the issue of a compensable evaluation for the service-
connected right ear hearing loss was remanded for further 
development of the evidence.  In the April 1999 decision, the 
Board also denied the veteran's claim of service connection 
for left ear hearing loss.  The veteran was properly notified 
of that determination, and the record reflects that he has 
not appealed the decision.  As such, the April 1999 decision 
became final pursuant to applicable VA law and regulations.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999).  Therefore, the evidence and determinations regarding 
the veteran's claim of service connection for left ear 
hearing loss are not discussed below.

The veteran appeared at a personal hearing before the 
undersigned in August 1998.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  The veteran was duly scheduled for VA examination in 
September 1999 for the purpose of evaluating the severity of 
his service-connected right ear hearing loss.

2.  He did not report for the examination and has provided no 
explanation for his failure to report for the examination, 
and has shown no good cause for his failure to do so.


CONCLUSION OF LAW

Having failed to report for scheduled VA examination to be 
conducted for the purpose of determining the severity of his 
service-connected right ear hearing loss, and without any 
explanation or showing of good cause for said failure, the 
veteran's claim for an increased evaluation must be denied.  
38 C.F.R. §§ 3.326(a), 3.655 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The DD Form 214 shows that the veteran served in Vietnam, and 
his military occupational specialty was crew chief and also 
truck mechanic and repairman.  His commendations and 
citations include the Aircraft Crewman's Badge and Air Medal.

The veteran has reported that when he arrived for duty in 
Vietnam, he was made a helicopter doorgunner and performed 
that duty until his discharge from service.  He flew 
approximately twelve to fourteen hours a day and wore an 
improperly fitted helmet that created constant pressure on 
his ears.  He has stated that he frequently went to the 
dispensary and complained of ear infections and drainage in 
his ears.  He experienced earaches and said he believed that 
the improperly fitted helmet, noise, and constant hours of 
flying are related to his hearing loss.

At the May 1968 pre-induction examination on the veteran's 
entry on active duty in May 1968, the audiogram findings for 
the right ear in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
Not 
noted
15

The remainder of the service medical records indicate that, 
in February 1969, the veteran complained of complete hearing 
loss in the right ear.  He was referred to a flight surgeon, 
who found that the veteran's eardrums were normal, but he had 
difficulty adjusting to altitude changes and had pain for 
several hours after flying.  The flight surgeon's impression 
was mild barotrauma.

The veteran filed a claim of service connection for right ear 
hearing loss in May 1973.  On VA audiological examination in 
August 1973, audiogram findings for the right ear in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
Not 
noted
50

Speech audiometry revealed speech discrimination ability of 
90 percent in the right ear.

By August 1973 decision, the RO granted service connection 
for right ear high frequency hearing loss, and rated it zero 
percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 
6100.  The veteran did not appeal the decision.  

The veteran applied for an increased evaluation for the 
service-connected right ear hearing loss in November 1995.  
He reported his then-current address in his application, 
which matched the address noted in a cover letter furnished 
by his service representative.  

In support of an increased evaluation, the veteran furnished 
private medical records dated between February 1977 and 
October 1995 which reflect, in pertinent part, clinical 
findings and treatment of right ear hearing loss.  An October 
1995 private medical report shows a diagnosis of otitis 
externa of the right ear.

On VA audiological examination in January 1996, audiogram 
findings for the right ear in pure tone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
15
50
65

Speech audiometry revealed speech discrimination ability of 
88 percent in the right ear.  The diagnosis pertaining to the 
right ear was moderate to severe bilateral sensorineural 
hearing loss.  

By March 1996 decision, the RO continued the previous zero 
percent disability rating for right ear hearing loss.  The 
veteran initiated a timely appeal of the decision in May 
1996.

The record reflects that the veteran was scheduled for 
additional VA audiological examination in May 1998, but that 
he failed to report for same.

At the August 1998 hearing before the undersigned, the 
veteran testified that he worked as a machinist and wore 
hearing protection, yet his defective hearing still affected 
his job performance.  He stated that he did not report for 
the May 1998 VA examination because he had recently undergone 
neck surgery.  When asked whether he would appear for VA 
audiological examination if one were rescheduled, the veteran 
responded "[y]es, I would."  

As noted in the Introduction above, the Board remanded this 
case in April 1999 for further development of the evidence 
pertaining to an increased evaluation for right ear hearing 
loss.  Specifically, the Board directed that the veteran be 
afforded another VA audiological examination in order to 
assess the current severity of the service-connect right ear 
hearing loss.  The RO was also directed to request that the 
veteran provide any information pertaining to private medical 
records not already associated with the claims file:  
specifically, information regarding records from private 
medical care providers who had treated his right ear hearing 
loss since January 1996.  

In authorizations for release of medical records received by 
the RO in May 1999, the veteran provided a home address that 
was the same as that reported in his 1995 application for an 
increased evaluation.  The record reflects that all RO 
correspondence and decisions sent to the veteran since May 
1999 were mailed to the address he provided.  The claims file 
shows that, since May 1999, the veteran has not reported or 
otherwise indicated that the address he provided on the 
authorization forms is incorrect.

The RO obtained private medical records dated between 
February 1995 and March 1999 reflecting continued severe high 
frequency hearing difficulty in both ears.  The private 
records do not reveal any decibel loss figures.  

Pursuant to the directive of the Board's remand, the RO 
requested VA medical records dating from January 1996.  A VA 
medical center forwarded an Audiology Service report 
reflecting only that the veteran was fitted for a left ear 
hearing aid in June 1996.  The VA facility also reported that 
the audiological service report was the only pertinent record 
found.  In a subsequent request for records dated since 
August 1999, the VA medical facility responded that no 
records dated from August 1, 1999, were found.

VA examination for evaluation of the veteran's right ear 
hearing loss was scheduled in September 1999.  The record 
indicates that the veteran failed to report for said 
examination, and reflects that he failed to show good cause 
for failing to report.  
The RO notified the veteran's representative of his failure 
to appear for the examination, and the representative was 
asked whether the veteran would be willing to report for VA 
examination if another were rescheduled.  The record reflects 
that the representative was unable to get obtain a response 
from the veteran as to that question.  

In April 2000, the RO requested the veteran's service 
representative to provide a current address for the veteran.  
The representative responded that it did not have his current 
address.

In a July 2000 supplemental statement of the case, the RO 
continued the zero percent evaluation for right hear hearing 
loss.  In the decision, the RO noted that the veteran had 
failed to report for VA examination scheduled in September 
1999, and that "[e]vidence expected from this examination 
which might have been material to the outcome of this claim 
could not be considered." 

In October 2000, the veteran's representative informed the RO 
that "[w]e have been unable to reach the veteran by 
telephone since [September 1999] and he has not responded to 
our, or the County Veterans Service Officers letters."

Legal Criteria and Analysis - Increased Rating

The veteran contends that the manifestations of his service-
connected right ear hearing loss are more severe than are 
represented by the currently assigned non-compensable 
disability evaluation.  The VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159 (1999).  
VA's duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a) (1999).  38 C.F.R. § 3.655 
provides, in pertinent part, that when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. § 
3.655.

Significantly, the veteran was scheduled for VA audiological 
examinations in may 1998 and September 1999 for which he 
failed to report.  As noted by the Board in the April 1999 
remand, an examination was necessary to verify the current 
severity of his service-connected right ear hearing loss.  
See 38 C.F.R. §§ 3.327(a) and 3.655.  The record reflects 
that the veteran did not attempt to reschedule the 
examination, and good cause for his failure to report for the 
scheduled examination has not been demonstrated.  The record 
does not indicate that he was not properly notified of the 
scheduled examination.  Notably, since the Board issued the 
April 1999 remand, all correspondence from the RO to the 
veteran was sent to his last known address and was not 
returned as undeliverable.

In this regard, the Board notes that the "duty to assist" 
the veteran in the development of facts pertinent to his 
claim is not a "one-way street."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  He must also be prepared to meet 
his obligations by cooperating with VA's efforts to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  In a case such as this, 
where additional development is required to determine 
entitlement to increased benefits, a veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.  In such a situation, the Board has no 
alternative but to deny the veteran's claim as provided under 
the regulatory provisions of 38 C.F.R. § 3.655.

Accordingly, the appropriate disposition of the veteran's 
claim of entitlement to a compensable evaluation for right 
ear hearing loss is denial of the claim because of his 
failure to report for VA scheduled examination without 
adequate reason or good cause demonstrated for such failure.  
In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  See Sabonis, 6 
Vet. App. at 430.

 


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.




		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

